Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 15, 2019

                                       No. 04-18-00484-CR

                                    David Asa VILLARREAL,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR0549
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due on February 21, 2019. On February 7, 2019, we
granted appellant’s request to extend the briefing deadline, which caused appellant’s brief to be
due on or before March 25, 2019. Appellant’s brief was not filed by this date, and the clerk of
this court notified appellant’s attorney by letter that appellant’s brief was late and asked
appellant’s attorney to respond to this court in writing. See TEX. R. APP. P. 38.8(b)(2). On April
5, 2019, appellant filed a motion for extension of time, requesting an additional thirty days in
which to file appellant’s brief. We granted appellant’s request, and his appellant’s brief became
due on April 24, 2019. Appellant’s brief has not been filed.

        Accordingly, we ORDER appellant’s attorney to file appellant’s brief on or before June
14, 2019, If appellant’s brief is not filed by that date, we will abate this appeal to the trial court
for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be
initiated against appellant’s attorney. Id. 38.8(b)(4).




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court